t c memo united_states tax_court william and sharon norris petitioners v commissioner of internal revenue respondent docket no filed date john a beam iii and john m sharp for petitioners caroline r krivacka for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows year deficiency dollar_figure big_number penalties sec_6663 dollar_figure big_number on date the court granted respondent’s motion for partial summary_judgment thereby ruling that petitioner william norris mr norris is collaterally estopped from challenging the deficiency and fraud_penalty for because of his criminal conviction for tax_evasion pursuant to sec_7201 as a result the court further held that the limitations_period for mr norris for remained open at the time the notice_of_deficiency was issued on date the court granted respondent’s motion for leave to file an amendment to answer out of time to correct an error in respondent’s calculation of the deficiency and penalties the remaining issues for decision are whether petitioners are subject_to the sec_6663 civil_fraud penalty for and whether petitioner sharon norris mrs norris is subject_to the sec_6663 civil_fraud penalty for whether the period of limitations for assessing taxes and penalties against petitioners expired for and whether 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2the original notice_of_deficiency included deficiency and sec_6663 penalty calculations of dollar_figure and dollar_figure for respectively and dollar_figure and dollar_figure for respectively the period of limitations for assessing taxes and penalties against mrs norris expired for and if the court determines that the periods of limitations for assessing taxes and penalties were open for and at the time of assessment whether respondent’s deficiency determinations and related fraud penalties are correct findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioners filed their petition they lived in tennessee i background mr norris was born in nashville tennessee he completed a 10th grade education and began working in the specialty welding business in the late 1970s mrs norris completed some college courses at macon college in georgia while living in georgia she worked as a purchasing agent for the city of macon water department petitioners were married on date in petitioners bought land in joelton tennessee and began construction on a new home petitioners’ home was completed in mr norris acted as the general contractor during the construction of petitioners’ home and performed much of the work himself to reduce costs mr norris owned and operated a specialty welding business until early as his business grew he was required to travel frequently to jobsites throughout the united_states he employed new workers at the different jobsites mr norris testified that one of the challenges of traveling from town to town was that it was sometimes difficult to cash checks to pay his workers as a result he developed the habit of going to the bank before traveling to a jobsite to get the cash he felt was necessary for each job if he did not spend all the cash he had on a jobsite he put it in a safe in his home mr norris accumulated cash this way over a to 7-year period in he had approximately dollar_figure in cash in his home ii the little barn market a recordkeeping and reporting in mr norris purchased a convenience store and gas station in nashville tennessee called the little barn market the market mr and mrs norris both worked at the market in and mrs norris wrote and signed checks to pay vendors prepared monthly sales summaries and prepared and filed sales and employment_tax returns on their and federal_income_tax returns petitioners reported gross_receipts from the market of dollar_figure and dollar_figure respectively the gross_receipts reported on petitioners’ federal_income_tax return omitted at least dollar_figure in sales from the market because of a mistake in mrs norris’ calculations petitioners hired evan rogers mr rogers to represent them in a sales_tax dispute with the state of tennessee mr rogers who was not involved in the preparation of petitioners’ federal_income_tax return reviewed the market’s records for and uncovered mrs norris’ mistake the market’s cash register printed daily sales records on what petitioners referred to as the z-tapes mrs norris totaled the daily z-tapes and created monthly sales records the z-out reports the z-out reports have five columns of calculations the first column is for total taxable sales the next four columns list the sales figures for newspapers kerosene gasoline and food stamps items with separate z-out functions on the market’s cash register because they were not subject_to sales_tax mr rogers’ analysis revealed that mrs norris had subtracted the totals from these four columns from total taxable sales under the mistaken belief that the z-out reports for total taxable sales included those amounts as a result because mrs norris believed that the totals for newspapers kerosene gasoline and food stamps were already included in total taxable sales for federal tax purposes on the z-out reports she failed to add those items to total taxable sales for federal tax reporting purposes mrs norris did not understand the mistake until preparation for this trial b illegal poker machines mr norris owned and operated illegal poker machines in the back room of the market in and on date the metropolitan police department of nashville-davidson the metro police seized eight illegal poker machines from the market mr norris was arrested and charged and pleaded guilty to a misdemeanor gambling offense after the seizure mr norris purchased new illegal poker machines and again operated them in the back room of the market the metro police seized the replacement illegal poker machines in date mr norris was arrested and charged and pleaded guilty to a misdemeanor gambling offense with respect to the seizure after the seizure mr norris once again replaced the illegal poker machines the metro police seized these illegal poker machines in mr norris was once again arrested and charged and pleaded guilty to a misdemeanor gambling offense the illegal poker machines generated illegal gambling income mr norris failed to keep sufficient records of his illegal gambling income but he earned at least dollar_figure from his illegal poker machine business in petitioners’ federal_income_tax returns for and were prepared by john gaddy mr gaddy a former revenue_agent with the internal_revenue_service irs mr gaddy had operated a tax preparation business since and he first worked with mr norris to help prepare tax returns for mr norris’ specialty welding business long before mr gaddy knew that mr norris operated an illegal poker machine business in the back room of the market in in fact he wrote poker machine income in reference to mr norris’ dollar_figure estimate of income from the illegal poker machines in that was written in mr norris’ notes mr gaddy testified that mr norris’ income from the illegal poker machines was reported on petitioners’ tax returns on cross-examination however mr gaddy testified that he was not aware of petitioners’ illegal gambling income in he later explained this conflicting testimony by stating that he did not have his workpapers in front of him and could not remember exactly what had happened iii legal gambling during and petitioners gambled frequently in las vegas nevada petitioners reported legal gambling income of dollar_figure in a portion of this amount was documented using forms w-2g certain gambling winnings given to petitioners by the casinos where they had gambled petitioners orally informed mr gaddy of their winnings in excess of those documented by forms w-2g where petitioners’ oral accounts of their winnings exceeded their documentation mr gaddy reported the higher of the two numbers petitioners did not report an additional dollar_figure of legal gambling income on their federal_income_tax return of this amount dollar_figure is attributable to a corvette that mr norris won at the mirage casino in a slot machine tournament the mirage casino issued petitioners a form 1099-misc miscellaneous income for dollar_figure but mailed it to the wrong address iv mr norris’ criminal case in date mr norris was indicted on two counts of criminal_tax_evasion under sec_7201 one count for count and one count for count on date he pleaded guilty to count in the u s district_court for the middle district of tennessee in the plea hearing of the criminal case he admitted to taking affirmative acts in to evade tax by conducting his affairs in cash destroying records and by concealing petitioners’ true and correct income mr norris further admitted a total_tax deficiency for and of approximately dollar_figure but did not admit to taking any affirmative acts in to evade tax as part of mr norris’ plea agreement the department of justice dismissed count on date mr norris was sentenced to months in prison and ordered to pay restitution of dollar_figure to the irs v deficiency determination on date respondent issued a notice_of_deficiency to petitioners for and as part of the criminal investigation of mr norris david martin mr martin of the irs criminal_investigation_division used the indirect net_worth_method to reconstruct petitioners’ income according to mr martin’s reconstruction after allowable deductions and exemptions of dollar_figure petitioners’ underreported taxable_income for was dollar_figure for mr martin’s reconstruction determined petitioners’ underreported taxable_income to be dollar_figure after allowable deductions and exemptions of dollar_figure mr martin’s analysis attributes income to petitioners for expenses relating to the construction of their home however his analysis confused bids with amounts actually paid for example mr martin used a bid from oakley lumber of dollar_figure the oakley lumber bid as the amount petitioners paid for lumber but proved only dollar_figure was paid further the oakley lumber bid included nails and bolts which were eventually purchased separately mr martin also failed to properly account for petitioners’ accumulation of cash and its use to pay certain construction workers to make mr norris’ spousal support payments to his ex-wife and to pay certain market vendors petitioners used an unusual system to make record of payment they would write a check to the payee and immediately cash the check for the payee the check served as a record of payment opinion ordinarily the limitations_period for assessment i sec_3 years from the later of the filing_date or the due_date of the return sec_6501 the parties do not dispute that the notice_of_deficiency even with agreed-upon extensions was not issued within the statutory deadlines set forth in sec_6501 respondent issued the notice_of_deficiency on date and relied on sec_6501 which states that in the case of false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time accordingly our determination of whether the period of limitations was open on date depends on proof of fraud i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are incorrect rule a the commissioner has the burden_of_proof by clear_and_convincing evidence with respect to a determination of fraud rule b if fraud is proven the commissioner will also have the burden_of_proof with respect to an increased deficiency rule a ii fraud generally the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 116_tc_79 114_tc_533 for federal tax purposes fraud entails intentional wrongdoing with the purpose of evading a tax believed to be owing see neely v commissioner supra pincite in order to show fraud respondent must prove an underpayment exists and petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 a underpayment_of_tax respondent must first show by clear_and_convincing evidence that an underpayment_of_tax exists for and for the parties have stipulated that gross_receipts reported from the market for omitted dollar_figure and petitioners did not report dollar_figure of gambling income for mr norris is collaterally estopped from denying the deficiency accordingly respondent has proven that an underpayment_of_tax exists for and for b fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent 3respondent determined petitioners’ underpayments through mr martin’s reconstruction of petitioners’ income using the net_worth_method the net_worth_method computes income by determining a taxpayer’s net_worth at the beginning and end of a period the difference between the amounts is the increase in net_worth an increase in a taxpayer’s net_worth plus his nondeductible expenditures less nontaxable receipts may be considered taxable_income 348_us_121 while the net_worth_method is an acceptable method of reconstructing petitioners’ income its use requires the exercise of great care and restraint to prevent petitioners from being ensnared in a system which though difficult for the prosecution to utilize is equally hard for the defendant to refute id pincite for respondent determined petitioners’ underpayment to be greater than the underpayment attributable to petitioners’ stipulated omissions respondent spent considerable time attributing additional income to petitioners from expenses relating to the construction of their home petitioners identified numerous errors in this analysis including respondent’s mistaking of bids for amounts paid and failing to properly account for petitioners’ use and accumulation of cash respondent’s failure to prove the accuracy of his net_worth computations renders the computations incapable of sustaining the deficiencies circumstantially derived therefrom id thus we limit petitioners’ underreported gross_income and related deficiency for to amounts resulting from the dollar_figure of omitted gross_receipts from the market and dollar_figure of omitted gambling income as stipulated intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 419_f3d_829 8th cir affg tcmemo_2003_332 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite respondent must prove fraud for each year at issue see id pincite ferguson v commissioner tcmemo_2004_90 iii fraud penalties--mr norris as discussed above mr norris is collaterally estopped from denying the deficiency and fraud penalties for respondent argues that mr norris is also subject_to the fraud_penalty for we disagree no single factor or combination of factor sec_4the parties agree that amounts mr norris pays as restitution in his criminal case should be credited against any civil deficiency judgment adverse to petitioner is sufficient in this case to establish fraud for therefore we will undertake to weigh the factors equally and on that basis we find respondent has failed to provide clear_and_convincing evidence of fraud mr norris’ behavior with respect to petitioners’ income shows four of the above-listed factors in support of a finding of fraud five factors against and two factors neutral as follows a understating income as stated above petitioners understated their income in by dollar_figure with respect to sales from the market and by dollar_figure of gambling income accordingly this factor favors a finding of fraud b maintaining inadequate records mr norris failed to maintain adequate_records of income from his illegal poker machine business further petitioners did not report as income the value of the corvette as reported by the mirage casino on form 1099-misc petitioners argue however that the mirage casino sent the form 1099-misc for the corvette to the wrong address petitioners further argue that they produced appropriate records for all other gambling winnings in and their failure to produce the form 1099-misc for the corvette was an honest mistake caused by the mailing error with respect to the market petitioners produced records of the market’s sales and expenses inventory and tax records taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 respondent conceded that petitioners are entitled to dollar_figure of itemized_deductions for petitioners kept adequate_records with respect to the market but failed to maintain adequate_records with respect to their gambling winnings accordingly this factor is neutral c implausible or inconsistent explanations of behavior respondent argues that it is implausible that petitioners built their home with approximately dollar_figure of lumber when the oakley lumber bid estimated a need for approximately dollar_figure of lumber respondent fails however to provide a factual basis for this assertion with evidence pertinent to the construction and design of petitioners’ home mr norris performed a significant amount of the work on petitioners’ home on his own and was thus able to keep costs low additionally mr norris purchased the lumber apart from the nails and bolts which were included in the oakley lumber bid accordingly respondent has not demonstrated implausible or inconsistent explanations of behavior and this factor goes against a finding of fraudulent intent d concealment of income or assets it is unclear whether petitioners reported income from mr norris’ illegal poker machine business on their federal_income_tax return mr norris’ notes with respect to income and expense items of the market include a notation for income from the illegal poker machines of dollar_figure petitioners’ accountant mr gaddy wrote the term poker machine income above mr norris’ notation of dollar_figure mr gaddy testified that he was aware that mr harris was operating the illegal poker machines in and that any income from the illegal poker machines was reported during respondent’s cross-examination mr gaddy testified that the dollar_figure was not reported on petitioners’ schedule c profit or loss from business and he did not recall whether it was reported in petitioners’ gross_receipts mr gaddy explained this conflicting testimony by saying that he did not have his workpapers available and was not sure mr norris’ notes were provided to mr gaddy who inserted the term poker machine income respondent has not provided any evidence that petitioners attempted to conceal this income but respondent argued that it was petitioners’ responsibility to review their tax_return to verify its accuracy accordingly although it is unclear whether mr gaddy included the dollar_figure as part of petitioners’ gross_receipts this factor goes against a finding of fraudulent intent e failing to cooperate with tax authorities respondent has not presented any evidence that petitioners failed to cooperate with tax authorities accordingly this factor goes against a finding of fraudulent intent f engaging in illegal activities petitioners concede that mr norris kept illegal poker machines at the market in accordingly this factor favors a finding of fraud g an intent to mislead which may be inferred from a pattern of conduct the metro police seized illegal poker machines from the market in mr norris replaced the seized poker machines in after the metro police seized the replacement illegal poker machines in mr norris again replaced them in in the plea hearing of mr norris’ criminal case he admitted to taking affirmative acts in to evade tax by conducting his affairs in cash destroying records and concealing petitioners’ true and correct income accordingly this factor favors a finding of fraud h lack of credibility of the taxpayer’s testimony respondent argues that mr norris’ testimony was not credible because he downplayed the profitability of the illegal poker machines this argument is based on mr norris’ testimony that the machines generated some income rather than a lot of income whether dollar_figure is some income or a lot of income is a subjective question to which there is no right or wrong answer throughout his testimony the court found mr norris to be credible while some of his business practices were unusual particularly his use of cash he provided logical explanations for his behavior that respondent was unable to refute accordingly this factor goes against a finding of fraudulent intent i filing false documents petitioners concede that they understated their income on their federal_income_tax return respondent has not presented any evidence that petitioners filed any other false documents accordingly this factor is neutral j failing to file tax returns on date petitioners filed their income_tax return mr norris’ plea agreement in his criminal case required him to file amended returns for and mr norris did not file amended returns as required accordingly this factor favors a finding of fraud k dealing in cash petitioners sometimes used cash to pay mr norris’ ex-wife workers on the construction of petitioners’ home and certain of the market’s vendors mr norris explained that he began using cash in his welding business in the late 1970s he explained that he traveled as part of the welding business and because it was difficult to cash checks he developed the habit of taking large sums of cash with him to a jobsite to pay the workers often after a job had been completed and he had paid the workers he had cash left over as a result mr norris accumulated a cash hoard the court recognizes that mr norris’ propensity to accumulate cash may be considered unusual in today’s business environment nonetheless because mr norris used cash regularly throughout his career the court does not find his mere continued use of cash to be evidence of an intent to evade tax respondent has not provided evidence that petitioners tried to hide or conceal cash transactions in petitioners oftentimes paid workers on the construction of their home in cash by providing them with a check and immediately cashing the check the check would then become petitioners’ record of payment this process was also used for spousal support payments made to mr norris’ ex-wife mrs norris explained that cash payments made to the market’s vendors were based on receipts that were used to determine vendor totals petitioners kept a record of all vendors paid in cash accordingly there is no evidence that petitioners used cash to avoid reporting requirements and this factor favors against a finding of fraudulent intent as discussed above respondent must provide proof by clear_and_convincing evidence with respect to the determination of fraud see rule b respondent has proven only four badges_of_fraud with respect to mr norris in mr norris’ plea agreement in his criminal case does not provide any additional support for respondent’s determinations despite conceding a deficiency mr norris’ plea agreement does not include any concession with respect to fraud in thus mr norris is not liable for the fraud penalties for iv fraud penalties--mrs norris generally a husband and wife are jointly and severally liable for the total_tax due on their joint federal_income_tax return sec_6013 fraud however is not imputed from one spouse to the other sec_6663 accordingly respondent has the burden of proving by clear_and_convincing evidence that some part of each underpayment is due to the fraud of mrs norris see 56_tc_213 ortiz v commissioner tcmemo_1998_141 respondent argues that mrs norris knew of the illegal poker machines in the back of the market however respondent has not presented any evidence that she was involved in mr norris’ illegal poker machine business or had any direct knowledge of such operations while it is likely that she was not completely unaware of mr norris’ activity that fact alone cannot sustain a finding of fraud as to her see ortiz v commissioner supra respondent further argues that mrs norris was the primary bookkeeper for the market and as such was aware that gross_receipts from the market were understated again however respondent has failed to present any evidence of these assertions petitioners concede that gross_receipts from the market were underreported however they argue that mrs norris’ made an innocent mistake in reporting the sales totals from the z-out reports mr rogers discovered this mistake while helping mrs norris work through a state sales_tax audit of the market according to mr rogers mrs norris failed to report gross_receipts from gasoline kerosene newspapers and other items that were reported separately on the z-tapes mr rogers testified that mrs norris subtracted these items from total sales without realizing that they had already been omitted mrs norris testified that she did not completely understand this mistake until preparation for this trial respondent has not presented any evidence disputing mr rogers’ or mrs norris’ description of this mistake rather respondent relies on a theory that requires the court to assume that because mrs norris was responsible for the market’s bookkeeping and because mr rogers was not involved in the preparation of petitioners’ and income_tax returns and therefore did not have firsthand knowledge of what was and was not reported mrs norris intentionally underreported total sales from the z-out reports for the purpose of evading tax we cannot draw that conclusion accordingly respondent has failed to prove by clear_and_convincing evidence that mrs norris displayed a fraudulent intent to evade taxes for and v statute_of_limitations as stated above the limitations_period for assessment i sec_3 years from the later of the filing_date or the due_date of the return sec_6501 the parties do not dispute that the notice_of_deficiency even with agreed-upon extensions was not issued within the statutory deadline for either or as set forth in sec_6501 respondent relied on the fraud exception of sec_6501 to issue the notice_of_deficiency for both and the court previously held that the limitations_period for mr norris for remained open because mr norris is estopped from denying fraud generally in the case of a joint_return proof of fraudulent intent as to either taxpayer lifts the bar of the statute_of_limitations as to both taxpayers see 54_tc_1011 a refinement to the general_rule exists when the fraud of one spouse is established via collateral_estoppel from a sec_7201 conviction id the innocent spouse is not estopped from denying that the joint_return is fraudulent id if such a challenge is raised the commissioner must affirmatively prove by clear_and_convincing evidence that at least one of the spouses filed with the requisite fraudulent intent id such a showing will then lift the bar of limitations as to both spouses and will render the nonestopped spouse liable for the subject deficiency id thus the limitations_period for is not open for mrs norris unless respondent affirmatively proves by clear_and_convincing evidence that mr norris committed fraud in id in the plea hearing of mr norris’ criminal case he admitted to taking affirmative acts in to evade tax this admission is clear_and_convincing evidence of mr norris’ fraudulent conduct in accordingly at the time the notice_of_deficiency was issued the limitations_period for remained open for mrs norris as well pursuant to sec_6663 mrs norris is not liable for the fraud penalties she is however jointly and severally liable for any deficiencies in resulting from the findings and conclusions reached herein with respect to mr norris see sec_6013 with respect to because the fraud_penalty does not apply to either petitioner respondent may not rely on sec_6501 to extend the limitations_period accordingly the period of limitations was closed on date when the notice_of_deficiency was issued and therefore it is invalid for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
